DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 22, 2022, has been entered.

 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 29, 39, and 40 have been amended as requested.  Claims 8, 23-26, 33-35, and 38 have been cancelled.  Thus, the pending claims are 1-7, 9-22, 27-32, 36, 37, 39, and 40 with claims 29-32, 36, 37, 39, and 40 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejection of the claims under 35 USC 103 as set forth in sections 5 and 6 of the last Office action (Final Rejection mailed August 22, 2022).  However, the following new prior art rejection has been set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite for the recitation that the vulcanized rubber may be a thermoplastic elastomer.  Since vulcanized rubbers are thermoset elastomers, a rubber or elastomer that is vulcanized (i.e., crosslinked) cannot be a thermoplastic material.  Hence, claim 11 is rejected as being indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 2002/0012764 issued to Magee et al., US 5,524,317 issued to Nagahama, and CN 104095504 A issued to Xu.  
Kobayashi discloses a magnetic multi-component floor mat 10 comprising separable mat component 4 and base component 6 (title, abstract, and section [0042]). 
The mat component 4 comprises a backing substrate 14 (i.e., applicant’s primary backing layer) into which pile yarns 12 have been implanted by known means, such as tufting, to form a pile fabric (i.e., applicant’s first layer of the textile component) (abstract, sections [0029], [0045], and [0047], and Figure 2).  The back surface of the backing substrate has a magnetic composition 16, such as an elastomer coating containing magnetic powder or a magnetic sheet, applied thereto (abstract, sections [0029], [0032], and [0045], and Figure 2).  The magnetic elastomer coating 16 on the backing substrate 14 (i.e., applicant’s second layer of the textile component) may comprise a material such as rubber, thermoplastic elastomers, or thermoset polymers into which magnetic particles have been incorporated (sections [0045] and [0046]).  The figures show the mat component 4 (i.e., applicant’s textile component) has a substantially uniform thickness, is flat, and free from recessed areas.  The figures also show the tufted pile fabric 12, 14 (i.e., applicant’s first layer) and the magnetic composition 16 (i.e., applicant’s second layer) are coextensive with one another.
In one embodiment, the base component 6, 26 has a flat surface for supporting the mat component, while in another embodiment, the base may also comprise a well or recessed area into which the mat component is located (abstract, sections [0030] and [0043], and Figures 1A, 1B, and 2).  The base component 6 may comprise a floor piece 28 into which magnetic particles have been incorporated by mixing said magnetic particles, such as iron particles (i.e., inherently magnetically receptive and permanently magnetized particles), into the prior to shaping or may comprise a magnetic sheet 30 applied to a floor piece 8 (abstract, sections [0029], [0045], and [0050] and Figures 2 and 3A).  
The floor piece 8, 29 of base component 6 may comprise a material such as rubber, polypropylene, nylon, polyethylene, polyester, acrylonitrile butadiene styrene (ABS), polyvinyl chloride (PVC) (i.e., an unvulcanized vinyl rubber), other thermoplastic elastomers (i.e., an unvulcanized elastomer) or thermoset plastics, or any combination thereof (sections [0045] and [0050]).  Kobayashi teaches a variety of materials for the magnetic elastomeric coating 16 on the back of the textile component, including rubber, urethane, polypropylene, polyethylene, nylon, polyester, acrylonitrile-butadiene-styrene (ABS), polyvinyl chloride (PVC), other thermoplastic elastomers or thermoset plastics, or any combination thereof (section [0046]).  Kobayashi does not require the two elastomers of the textile and base components to be comprised of the same polymer.  
The separable floor mat 10 employs the magnetic force to adhere mat component 4 to base component 6 for releasable attachment such that mat component 4 can be removed for cleaning and then replaced onto the base component 6 (abstract and sections [0019] and [0031]).  The magnetic attraction maintains good adhesive force even after repeated washings of the mat component 4 (sections [0019] and [0031]). 
Kobayashi teaches the pile yarns may comprise nylon, polyester, acrylic, cotton (i.e., natural fiber), wool (i.e., natural fiber), polypropylene, or a combination thereof (section [0047]).  Said pile yarns may be cut or loop pile (section [0047]).  The backing substrate 14 (i.e., applicant’s primary backing layer) may be a woven, knitted, or nonwoven fabric made of polyester, polypropylene, nylon, acrylic, or cotton fibers (section [0049]).   
  Additionally, the textile (i.e., mat) component may be dyed or printed to meet user specifications and the base component may also be colored (e.g., dyed or printed) if so desired (abstract and sections [0021], [0048], and [0056]).  The mats may comprise solid colors, patterns, logos, lettering, and combinations thereof by dyeing or printing (sections [0048] and [0056]).  One method of dyeing the pile yarns of the mat component is by solution dyeing (section [0047]).  
Thus, Kobayashi teaches the invention of claims 1-7, 9-11, and 16 with the exceptions (a) the pile face yarns are both dyed and printed, (b) the magnetic composition 16 on the backing substrate comprises vulcanized rubber, preferably vulcanized NBR, PVC, EPDM, or vinyl rubber and (c) contains recycled rubber. 
Regarding exception (a), Kobayashi teaches the pile fibers of the mat component may by dyed or printed, but not both dyed and printed.  However, the reference teaches the mats may comprise solid colors, patterns, logos, lettering, and combinations thereof by dyeing or printing (sections [0048] and [0056]).  One of ordinary skill in the art would understand that at least lettering and logos can be printed onto the pile fibers of the mat component, while at least solid colors and patterns can be produced by dyeing of the pile fibers. For example, Magee teaches carpets having color, pattern, design, and/or the like applied by a jet dye (i.e., digital printing) process onto carpet yarn that is pre-dyed or colored with a single or multiple colors, such as solution dyed, yarn dyed, naturally colored, or the like yarns (abstract and sections [0018], [0042], and [0067]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solution dye and digitally print the pile carpet of Nagahama in order to achieve a desired color, pattern, and/or design. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan (e.g., digital printing of solution dyed yarns to achieve a combination of a logo or lettering on a solid or patterned background). Therefore, exception (a) is rejected as being obvious over the cited Kobayashi and Magee references.  
Regarding exception (b), while Kobayashi teaches the tufted primary backing is coated with rubber, a thermoplastic elastomer, or a thermoset polymer having magnetic particles therein, the reference fails to explicitly teach said magnetic composition is vulcanized.  However, it is commonplace for such backing materials, especially natural and synthetic rubbers, to be cured by vulcanization to form a solidified rubber backing in floor mats.  
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin (PVC), and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22). The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent and is vulcanized to form a vulcanized rubber (col. 7, lines 55-60, col. 8, lines 13-15 and 25-32, and col. 9, lines 55-61).  The magnetic elastomer composition may be applied as a latex coating layer onto the back of the pile fabric and then vulcanized (col. 7, lines 61-67 and col. 9, lines 55-61).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The mat body (i.e., applicant’s textile component) is cut into a rectangular shape of a desired size (col. 10, lines 8-13).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Nagahama exemplifies an embodiment wherein the backing of the textile component comprises vulcanized nitrile butadiene rubber (NBR) while the base component comprises unvulcanized chlorinated polyethylene elastomer (i.e., unvulcanized vinyl rubber) (col. 9, line 50-col. 10, line 38).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a vulcanized magnetic elastomer composition 16 of Kobayashi, such as the vulcanized NBR exemplified by Nagahama, in order to provide an integrated and durable backing for a mat component of a separable magnetic floor mat.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a unitary textile component comprising a rubber backing vulcanized to a pile fabric).  Therefore, exception (b) is rejected as obvious over the cited prior art.  
Regarding exception (c), Kobayashi, Magee, and Nagahama are silent with respect to the use of vulcanized rubber containing recycled material. However, the use of vulcanized rubber containing recycled rubber is well known in the art of floor mats. For example, Xu discloses a rubber floor mat comprising a base cloth, a first rubber layer comprising recycled rubber particles, and a second rubber layer comprising recycled rubber particles, and a liner paper (abstract and claim 1). The method includes vulcanization of the rubber layers (abstract and claim 1). The floor mat employs a lesser amount of raw rubber than a floor mat without the addition of recycled rubber particles and is thus, more environmentally friendly (Summary of the invention, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled rubber into the vulcanized rubber backing of Kobayashi and Nagahama in order to produce a more environmentally friendly floor mat. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan (i.e., less use of virgin rubber and more environmentally friendly mat due to presence of recycled rubber). Thus, exception (c) and claims 1-7, 9-11, and 16 are rejected as being obvious over the cited
Regarding claims 13-15, 18, 19, and 21, Kobayashi teaches the magnetic particles may be iron particles, but fails to explicitly teach suitable iron particles or a preferred size and amount for said particles.  Looking to the prior art for guidance, as set forth above, Nagahama teaches magnetic particles for multicomponent floor mats include iron particles, iron alloy, tri-iron tetroxide (magnetite), or ferrite (e.g., oxidized state of iron) (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the magnetic iron particles disclosed by Nagahama in the preferred size and amount of Nagahama for the magnetic iron particles of Kobayashi.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 13-15, 18, 19, and 21 are rejected as being obvious over the cited prior art.  
Regarding claims 12 and 17, Kobayashi and Nagahama fail to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  Although the cited prior art does not explicitly teach the claimed properties of being non-degradable and paramagnetic or superparamagnetic, it is reasonable to presume that said property limitations would obviously be met by the Kobayashi invention having the modified Nagahama magnetic particles.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) used to produce a like magnetic floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 12 and 17 are rejected along with parent claim 1.
Regarding claim 20, Kobayashi and Nagahama fail to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the Nagahama reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a base that is only partially made of magnetized rubber as taught by Nagahama for the base of Kobayashi.  Such a modification would have yielded predictable results to the skilled artisan (i.e., magnetic particles only where needed most at or near the surface of the base instead of throughout the thickness of said base).  Hence, claim 20 is also rejected over the cited prior art.  
Regarding claim 22, Kobayashi and Nagahama fail to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  Although the cited prior art does not explicitly teach the claimed strength property, it is reasonable to presume that said property limitation would obviously be met by the Kobayashi invention having the modified magnetic particles as taught by Nagahama.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and magnetizing at a force of 0.1x106-2.0x106 GOe) used to produce the two component floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 is also rejected as being obvious over the cited prior art.  
Regarding claim 27, which limits the floor mat to further include “at least one alignment and deployment mechanism selected from textile component configurations that reduce surface area, a film material, a sheeting material, and combinations thereof,” Kobayashi does not explicitly teach an alignment or deployment mechanism.  However, the reference teaches the textile components are smaller in dimension than the base components (all figures).  Such a difference in dimensions between the textile and base components can be interpreted as an alignment and deployment mechanism for correct placement and installation of the mat body on the base (i.e., “configuration of reduced surface area”).  Therefore, claim 27 is obvious over the cited prior art. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 2002/0012764 issued to Magee et al., US 5,524,317 issued to Nagahama, and CN 104095504 A issued to Xu, as applied to claim 1 above, and in further view of US 2002/0028313 issued to Blum et al. and MX PA06010218 issued to Sotelo.
Kobayashi, Magee, Nagahama, and Xu, fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13).  Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic sensor in the floor mat of Kobayashi as modified by the secondary references in order to detect the presence of a person standing on the floor mat. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 28 is rejected as being obvious over the cited prior art.

Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 5, 2022